09-4876-ag
    Satyawardana v. Holder
                                                                                   BIA
                                                                          Balasquide, IJ
                                                                          A096 266 158
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of                 Appeals
    for the Second Circuit, held at the Daniel Patrick                 Moynihan
    United States Courthouse, 500 Pearl Street, in the                 City of
    New York, on the 16 th day of December, two thousand               ten.

    PRESENT:
             JOHN M. WALKER, JR.,
             PETER W. HALL,
             DENNY CHIN,
                  Circuit Judges.
    ______________________________________

    SATYAWARDANA,
             Petitioner,
                                                           09-4876-ag
                        v.                                 NAC

    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:                   Law Offices of Jack Herzig, Glenside
                                      Pennsylvania.

    FOR RESPONDENT:                   Tony West, Assistant Attorney
                                      General; Christopher C. Fuller,
                                      Senior Litigation Counsel; Charles
                                      S. Greene, III, Trial Attorney,
                       Office of Immigration Litigation,
                       Civil Division, United States
                       Department of Justice, Washington,
                       D.C.

     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Petitioner, Satyawardana, a native and citizen of
Indonesia, seeks review of an October 29, 2009, decision of
the BIA affirming the January 24, 2008, decision of
Immigration Judge (“IJ”) Javier E. Balasquide denying his
application for withholding of removal and relief under the
Convention Against Torture (“CAT”). In re Satyawardana, No.
A096 266 158 (B.I.A. Oct. 29, 2008), aff’g No. A096 266 158
(Immig. Ct. N.Y. City Jan. 24, 2008). We assume the
parties’ familiarity with the underlying facts and
procedural history of the case.

     Under the circumstances of this case, we review both
the IJ’s and the BIA’s opinions “for the sake of
completeness.” Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.
2008). The applicable standards of review are well-
established. See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin
Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

     Satyawardana claims that the agency failed to consider
the cumulative effect of the harm he suffered in denying his
application for withholding of removal. When determining
whether an applicant has demonstrated persecution, the
agency must view events cumulatively, rather than addressing
the severity of each event in isolation and must do more
than simply assert that it has looked at events in the
aggregate. See Manzur v. DHS, 494 F.3d 281, 290 (2d Cir.
2007); see also Poradisova v. Gonzales, 420 F.3d 70, 79-80
(2d Cir. 2005). Here, although the agency analyzed each
incident separately, it also considered the cumulative
effect of the various incidents, weighing the overall
harassment, discrimination, and attacks Satyawardana faced
along with the facts that he was able to obtain an education
and maintain a career and that he suffered no incidents of
mistreatment for more than one year before he departed

                             2
Indonesia. See Manzur, 494 F.3d at 290. The agency did not
err, moreover, in concluding that the harm and
discrimination Satyawardana suffered, including an alleged
beating by fellow school children when he was eight years
old, did not rise to the level of persecution even when
considered cumulatively with the other harm suffered. See
Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d
Cir. 2006); see also Beskovic v. Gonzales, 467 F.3d 223, 226
n.3 (2d Cir. 2006).

     With respect to Satyawardana’s claimed fear of future
harm, the agency did not err in determining that
Satyawardana failed to present sufficient evidence that he
would more likely than not be persecuted upon returning to
Indonesia. The IJ reasonably relied on evidence of country
conditions in the record to make that determination, finding
that in Indonesia most of the population enjoy a high degree
of freedom, government officials are working to reduce
ethnic tensions, and Christians make up a significant
percentage of the Indonesian population. In addition, the
agency reasonably relied on the fact that Satyawardana’s
family members, who are also Chinese and Christian, continue
to live in Indonesia without incident. See Melgar de Torres
v. Reno, 191 F.3d 307, 313 (2d Cir. 1999). The agency also
did not err in determining that Satyawardana failed to
establish that a pattern or practice of persecution against
Chinese Christians exists in Indonesia. See Santoso v.
Holder, 580 F.3d 110, 112 (2d Cir. 2009).

     Because the agency reasonably determined that
Satyawardana failed to demonstrate past persecution, an
individualized likelihood of persecution, or a pattern or
practice of persecution, the agency did not err in denying
Satyawardana’s application for withholding of removal. See
8 C.F.R. § 1208.16(b). Satyawardana withdrew before the
agency his application for asylum, and waives before this
Court any challenge to the agency’s determination that he
failed to establish his eligibility for CAT relief. See
Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7
(2d Cir. 2005).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in

                             3
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             4